DETAILED ACTION

Claim Objections
Claim 2 is objected to because lines 17-18 repeat a limitation already recited in lines 14-15 of claim 1. Line 4 of claim 2 further specifies that “the inner peripheral surface of the press-fitted portion defines a through hole.”  As such, the recitation in claim 2 that “the conductor is press-fitted into the press-fitted portion by the protrusion coming into pressure-contact with an inner peripheral surface of the through hole” does not further limit claim 1 and is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. 9,570,899).
Regarding claim 1, Tanaka discloses an electrical connection component (10) comprising: a conductor (20); and a housing (30) into which the conductor is press-fitted (see col. 4, lines 19-25 and col. 5, lines 14-23), wherein the housing includes: a press-fitted portion (see at 38 and 39) having a hollow shape and into which the conductor is press-fitted in a press-fitting direction; a restriction portion (see annotated Figs. 2 and 4, below) provided at a position different from a position of the press-fitted portion, the restriction portion restricting at least a part of the conductor from being displaced in a direction different from the press-fitting direction from a time point when press-fitting of the conductor into the press-fitted portion is started to a time point when the press-fitting is completed, wherein the conductor includes an end surface (this is seen as the side edge of 21) and a protrusion (25) protruding from the end surface, and wherein the conductor is press-fitted into the press-fitted portion by the protrusion coming into pressure-contact with an inner peripheral surface of the press-fitted portion (see col. 4, lines 19-25 and col. 5, lines 14-23). 
See, in the annotated figures below, how the restriction portions of the housing comprise a lower, stepped profile which prevents the terminal plate (21) from being displaced in a -Y direction, as well as lateral directions, during the process of insertion of the conductor as well as after the conductor has been fully inserted.

    PNG
    media_image1.png
    532
    626
    media_image1.png
    Greyscale

Annotated Figs. 2 and 4 of Tanaka

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2 (and claims 3-4), the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique relationship of a distance in the press-fitting direction from a near-side end portion of the through hole in the press-fitting direction to a near-side end portion of the restriction portion in the press-fitting direction being equal to or larger than a distance in the press-fitting direction from the protrusion to a far-side end portion of the wide portion in the press-fitting direction.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        



/renee s luebke/Supervisory Patent Examiner, Art Unit 2833